COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00100-CR


Charles Ray Penigar                       §    From Criminal District Court No. 1

                                          §    of Tarrant County (1424061D)

v.                                        §    December 22, 2016

                                          §    Opinion by Justice Walker

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that Penigar was convicted of a third-degree felony.        It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker__________________
                                        Justice Sue Walker